                Case 7:18-cr-00614-KMK Document 64 Filed 12/23/19 Page 1 of 1




                                                   JACOB LAUFER, P.C.
                                                      658ROADWAY
                                                        SUITE1005
                                                NEW YORK, NEW YORK 10006

J ACOB L AUFER*
                                                                           MEMO fiAJ.9fJR8eo
MARK E LL ISt                                                                                  FAX (212) 422-9038
5 HULAMIS PELTZ


• Also admitted in the District of Columbia
t Also admitted in New Jersey


                                                                           December 23, 2019



ViaECF

Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

                                   Re:        United States v. Simon Goldbrener, et al., 18 Cr. 614 (KMK)
Dear Judge Karas:

       We represent defendant Simon Goldbrener in the above-referenced matter. We write to



                                                                                               1
request that the Court briefly adjourn the motion schedule to accommodate ongoing plea
discussions. We therefore respectfully propose the following new briefing schedul ·

                                  January 27, 2020          Defendants' Motions due
                                  February 27, 2020         Government's Response due
                                  March 9, 2020             Defendants ' Replies due

       I discussed this request with the Government (AUSA Michael Maimin), as well as
counsel for Mr. Goldbrener' s co-defendants who join this request.

           Thank you for Your Honor's consideration of this request.

                                                                   Very truly yours,

                                                                   /s/ Shulamis Peltz
                                                                   Shulamis Peltz

GG: A.U.B.A.         Michm:l Muimin, Vludi~lav Vainberg, li:!gID Scottm (V.
     All counsel (via ECF).
